—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Kutner, J.), entered November 21, 1991, which denied her motion for leave to serve a late notice of claim and granted the cross motion of the City of Long Beach to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs to the respondent City of Long Beach.
The Supreme Court did not improvidently exercise its discretion in denying the plaintiff’s motion for leave to serve a late notice of claim and granting the municipal defendant’s cross motion to dismiss the complaint insofar as asserted against it (see, General Municipal Law § 50-e [5]; Frick v Incorporated Vil. of Hempstead, 192 AD2d 605). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.